     Case 3:19-cv-00017-MMD-WGC Document 5 Filed 02/11/19 Page 1 of 7



1    Laurel I. Handley (NV Bar # 9576)
     Jory C. Garabedian (NV Bar # 10352)
2    ALDRIDGE PITE, LLP
     520 South 4th St., Suite 360
3    Las Vegas, Nevada 89101
     Telephone: (858) 750-7600
4    Facsimile: (702) 685-6342
     E-Mail: lhandley@aldridgepite.com
5
     Attorneys for Defendants:
6    Rushmore Loan Management Services, LLC; U.S. Bank National Association, not in its Individual
     Capacity But Solely as Trustee for the RMAC Trust, Series 2016-CTT; U.S. Bank National
7    Association; Clear Recon Corp

8                                UNITED STATES DISTRICT COURT

9                                      DISTRICT OF NEVADA

10   MATT P. JACOBSEN,                                Case No.: 3:19-cv-00017-MMD-WGC

11                 Plaintiff,

12          vs.
                                                           MOTION TO STAY DISCOVERY
13   RUSHMORE LOAN MANAGEMENT
     SERVICES, LLC; U.S. BANK NATIONAL
14   ASSOCIATION, NOT IN ITS INDIVIDUAL
     CAPACITY BUT SOLELY AS TRUSTEE
15   FOR THE RMAC TRUST, SERIES 2016-
     CTT; U.S. BANK NATIONAL
16   ASSOCIATION; CLEAR RECON CORP,

17                 Defendants.

18

19          Defendants RUSHMORE LOAN MANAGEMENT SERVICES, LLC (“Rushmore”);

20   U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT

21   SOLELY AS TRUSTEE FOR THE RMAC TRUST, SERIES 2016-CTT (“RMAC Trust”); U.S.

22   BANK NATIONAL ASSOCIATION (“US Bank”); and CLEAR RECON CORP (“Clear

23   Recon” and collectively “Defendants”) by and through their counsel of record, Aldridge Pite,

24   LLP, hereby move to stay discovery, including any Fed. R. Civ. P. 26(f) conference, until

25   Defendants’ pending Motion to Dismiss (ECF No. 3) is adjudicated.

26                                         INTRODUCTION
27          The above-captioned lawsuit is Plaintiff Matt P. Jacobsen’s (“Plaintiff”) third lawsuit to

28   attempt to stave off foreclosure proceedings on his home. Defendants have filed a Rule 12(b)(6)

                                                    -1-
     Case 3:19-cv-00017-MMD-WGC Document 5 Filed 02/11/19 Page 2 of 7



1    Motion to Dismiss the entirety of Plaintiff’s claims on the basis of res judicata, and/or

2    alternatively, on the basis that each claim independently fails to state claim upon which relief can

3    be granted. Given that the pending Motion to Dismiss seeks to dismiss the entirety of this case,

4    and does not otherwise involve factual questions requiring discovery, the Court should stay

5    discovery until it rules on the pending Motion to Dismiss to further ensure a just, speedy and

6    cost-effective resolution of this third lawsuit.

7                                             BACKGROUND1

8            In August 2007, Plaintiff obtained a mortgage loan in the amount of $246,000.00 from

9    HSBC Mortgage Corporation (USA) (“HSBC Mortgage”) as evidenced by a promissory note

10   and secured by a Deed of Trust recorded against his home on August 21, 2007. (See ECF No. 3

11   at Exhibit 1). Plaintiff defaulted on the mortgage loan in February 2010 and as such the first

12   Notice of Default was recorded in July 2010. (See Id. at Exhibit 2).

13           Thereafter, Plaintiff commenced his first lawsuit, which was removed to this Court on

14   September 12, 2012 and designated as Case No. 3:12-cv-00486-MMD-WGC (hereinafter the

15   “First Lawsuit”). Plaintiff’s Complaint in the First Lawsuit named as defendants the assigned

16   beneficiary of the Deed of Trust HSBC Bank, the former beneficiary and originator HSBC

17   Mortgage, and the substituted trustee under the Deed of Trust, Quality Loan Service Corporation

18   (“QLS”). Plaintiff further alleged causes of action or claims for relief against these defendants

19   for (1) Quiet Title, (2) Declaratory Relief, (3) Violations of the Real Estate Settlement

20   Procedures Act (RESPA – 12 U.S.C. § 2601 et seq.), (4) Violations of the Fair Debt Collection

21   Practices Act (FDCPA – 15 U.S.C. § 1692), and (5) Violations of RICO. (See First Lawsuit,

22   Complaint at ECF No. 1-1). On November 30, 2012, and following HSBC Bank and HSBC

23   Mortgage’s Motion to Dismiss under Fed. R. Civ. P. 12(b)(6), this Court dismissed the entirety

24   of Plaintiff’s Complaint, which was later affirmed on appeal. (See First Lawsuit, Order at ECF

25   Nos. 27 & 45).

26

27
     1
28         A more detailed background of the facts of this matter is discussed in Defendants’
     Motion to Dismiss. (See ECF No. 3 at 3-6).
                                                -2-
     Case 3:19-cv-00017-MMD-WGC Document 5 Filed 02/11/19 Page 3 of 7



1           Following a final resolution and adjudication of the First Lawsuit, foreclosure

2    proceedings continued against Plaintiff’s home. Clear Recon was substituted in as trustee under

3    the Deed of Trust by HSBC Bank and Clear Recon ultimately proceeded with recording a Notice

4    of Sale in July 2015. (See ECF No. 3 at Exhibits 8 & 10).

5            On October 5, 2015, Plaintiff commenced his second lawsuit in this Court designated as

6    Case No. 3:15-cv-00504 (hereinafter the “Second Lawsuit”). This second lawsuit named the

7    Deed of Trust trustee Clear Recon, the Deed of Trust beneficiary HSBC Bank, and the loan

8    servicer at the time PHH Mortgage Corporation (“PHH Mortgage”) as defendants. Plaintiff

9    alleged causes of action or claims for relief for: (1) Quiet Title; (2) Violations of RESPA; (3)

10   Dual Tracking Violations; (4) Violations of NRS 107.080; (5) Cancellation of Instrument; and

11   (6) Violations of FDCPA. (See Second Lawsuit, ECF No. 1). On August 31, 2016, and after

12   various dispositive motions under Fed. R. Civ. P. 12(b)(6) were filed by the defendants, the

13   Court dismissed all of the causes of action or claims for relief with prejudice and entered

14   judgment in favor of the defendants, which was again affirmed on appeal. (See Second Lawsuit,

15   Order at ECF Nos. 71, 72 & 86).

16          Following dismissal of the Second Lawsuit, foreclosure proceedings again continued

17   against Plaintiff’s home. Ultimately US Bank as trustee for RMAC Trust would be assigned the

18   beneficial interest in the Deed of Trust (see ECF No. 3 at Exhibits 11, 12, 14 & 15) with

19   Rushmore acquiring the servicing rights of the loan (see ECF No. 3 at Exhibit 16).

20          On December 10, 2018, Plaintiff commenced the current and his third lawsuit, which

21   Defendants have timely removed to this Court on the basis of federal question and diversity

22   jurisdiction (hereinafter the “Current Lawsuit”). (See ECF No. 1). The Current Lawsuit names

23   the current trustee under the Deed of Trust Clear Recon, the current beneficiary of the Deed of

24   Trust US Bank as trustee for RMAC Trust, and the current loan servicer Rushmore as

25   defendants. Plaintiff once again alleges causes of action or claims for relief for: (1) Quiet Title;

26   (2) Declaratory Judgment; (3) Violations of RESPA; (4) Violations of NRS 107.080; (5)

27   Cancellation of Instrument; and (6) Violations of the FDCPA. (See ECF No. 1-1). Defendants

28   have all joined in a Rule 12(b)(6) Motion to Dismiss filed on February 1, 2019.

                                                     -3-
     Case 3:19-cv-00017-MMD-WGC Document 5 Filed 02/11/19 Page 4 of 7



1                                             ARGUMENT

2           A court should consider the goals of Rule 1 of the Federal Rules of Civil Procedure when

3    evaluating a motion to stay discovery. First American Title Insurance Company, v. Commerce

4    Associates, LLC, 2015 U.S. Dist. LEXIS 153826, No. 2:15-cv-832-RFB-VCF (D. Nev. Nov. 13,

5    2015). Rule 1 requires the Federal Rules of Civil Procedure to “be construed and administered

6    to secure the just, speedy, and inexpensive determination of every action.” Fed. R. Civ. P. 1. It

7    is well known that discovery is expensive and time consuming. Trial courts should resolve civil

8    matters fairly, but without undue expense. Brown Shoe Co. v. United States, 370 U.S. 294, 306

9    (1962). The general scope of discovery as outlined in Fed. R. Civ. P. 26(b)(1) echoes this

10   directive by instructing courts to consider and balance the expense of discovery against its likely

11   benefit.

12          In determining whether a stay of discovery is appropriate, courts will take a “preliminary

13   peek” at the pending dispositive motion to assess: (1) whether additional discovery is needed to

14   rule on the pending dispositive motion; and (2) whether the pending dispositive motion

15   potentially disposes of the entire case or at least disposes of the issue on which discovery is

16   sought. See TradeBay, LLC v. Ebay, Inc., 278 F.R.D. 597, 603 (D. Nev. 2011). The purpose of

17   the “preliminary peek” is not to prejudge the outcome of the dispositive motion, but rather to

18   evaluate the propriety of a stay of discovery with the goal of accomplishing Rule 1’s objectives.

19   Id.

20          In this case Defendants’ pending Motion to Dismiss does not raise factual issues

21   requiring discovery as it is Rule 12(b)(6) motion. The purpose of a 12(b)(6) motion is to enable

22   defendants to challenge the legal sufficiency of a complaint without subjecting themselves to

23   discovery. Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir. 1987).         The

24   pending Motion to Dismiss focuses on the allegations and documents referenced in the

25   Complaint as well as judicially noticeable documents in the Carson City Recorder’s records and

26   the records and dockets of this very Court. (See ECF No. 3 at 3-7).

27          In addition, Defendants’ pending Motion to Dismiss seeks to dispose of the entirety of

28   the Current Lawsuit based on res judicata. (See ECF No. 3 at 7-12).      Plaintiff has asserted the

                                                    -4-
     Case 3:19-cv-00017-MMD-WGC Document 5 Filed 02/11/19 Page 5 of 7



1    same claims against Defendants or their predecessors in two prior lawsuits all of which have

2    been adjudicated against Plaintiff and even affirmed on appeal. The policies behind res judicata

3    are in part to ensure finality of disputes and protect parties from being harassed by repetitive

4    actions. See In re Schimmels, 127 F.3d 875, 881 (9th Cir. 1998); Clements v. Airport Auth. of

5    Washoe, 69 F.3d 321, 328 (9th Cir. 1995). Permitting discovery on the same claims in this third

6    and Current Lawsuit would cut against those policies and goals as well as the policies and goals

7    of Rule 1.

8            Notably, and irrespective of res judicata, Defendants’ pending Motion to Dismiss seeks to

9    dispose of all claims independently and as a matter of law. (See ECF No. 3 at 12-19).         As the

10   pending Motion to Dismiss states, Plaintiff cannot prevail on his Quiet Title claim because he

11   does not dispute the underlying Deed of Trust was voluntarily given and nor does he

12   meaningfully allege how he himself has paid off the debt secured by the Deed of Trust. (See Id.

13   at 12-13).   Plaintiff’s Declaratory Relief claim fails for the same reasons and is not an

14   independent cause of action. (See Id. at 13-14). Plaintiff’s Cancellation of Instruments claim

15   fails mainly because he as the borrower of the loan has no standing to challenge the underlying

16   validity of the assignments of the Deed of Trust or substitutions of trustee that he seeks to cancel.

17   (See Id. at 14-15). Plaintiff’s NRS 107.080 claim fails because the contents of the recorded

18   foreclosure documents he references in the Complaint directly contradict his allegations that

19   there was any violation of NRS 107.080. (See Id. at 16-17). Plaintiff’s RESPA claim fails

20   because the purported Qualified Written Request letter attached to his Complaint does not

21   concern a request for information and/or notice of errors related to the “servicing” of his loan as

22   required by 12 U.S.C. § 2605(e)(1)(A). (See Id. at 17-18). Finally, Plaintiff’s FDCPA claim

23   fails because it is based on mere foreclosure activity, which is not debt collection activity

24   covered by the FDCPA. (See Id. at 18-19). Thus, for all these reasons in addition to res judicata,

25   the Current Lawsuit is highly susceptible to dismissal in its entirety.

26   /././

27   /././

28   /././

                                                      -5-
     Case 3:19-cv-00017-MMD-WGC Document 5 Filed 02/11/19 Page 6 of 7



1                                         CONCLUSION

2          Based upon the foregoing, Defendants respectfully request that the Court stay all

3    discovery, including any Fed. R. Civ. P. 26(f) conference, until a decision is reached on

4    Defendants’ pending Motion to Dismiss.

5          DATED this 11th day of February, 2019.

6                                                    ALDRIDGE PITE, LLP

7                                                     /s/ Jory C. Garabedian

8                                                    Jory C. Garabedian
                                                     Nevada Bar No. 10352
9                                                    Attorney for Defendants

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -6-
     Case 3:19-cv-00017-MMD-WGC Document 5 Filed 02/11/19 Page 7 of 7



1                                     CERTIFICATE OF SERVICE

2           I, the undersigned, declare: I am, and was at the time of service of the papers herein

3    referred to, over the age of 18 years, and not a party to this action. My business address is 520

4    South Fourth Street, Suite 360, Las Vegas, Nevada 89101.

5           I hereby certify that on February 11th, 2019, I electronically transmitted the attached

6    document to the Clerk’s Office using the CM/ECF System for filing and mailed a copy to:

7                                         Matt Jacobsen
                                          1311 La Loma Drive
8                                         Carson City, NV 89701
9           I declare under penalty of perjury under the laws of the United States of America that the
10   foregoing is true and correct.
11          Executed this 11th day of February, 2019, at Las Vegas, Nevada.
12

13

14                                                        CHELSEA MILLER
                                                          Paralegal for the Firm
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -7-
